DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on March 4, 2021.
Claims 82-101 are pending and under examination in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91, and 93-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 91 recites “wherein the G/C content of the coding region”. There is lack of antecedent basis for the G/C content in claim 97. 
Claim 93 recites “further comprising at least one VLP protein”. It is not clear what further comprises the VLP protein? The method, the composition or is the VLP encoded by the mRNA? Clarification is required. 

Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 82-84, 89-90, 93-98 and 101 are rejected under 35 U.S.C. 103 as being obvious over Wen et al. (Vaccine, July 2014, Vol. 32, p. 4420-4427) in view of Kallen et al. (Human Vaccines and Immunotherapeutics, p. 2263-2276 in IDS on 7/22/2020).
Wen et al. teach a method of stimulating an immune response against rotavirus comprising administering a vaccine comprising at least 100 amino acids from VP8* cleavage product P[4] and P[6] serotype (see Materials and Methods, Discussion and Figures 1-3).
Wen et al. teaches rotavirus vaccine comprising VP8* together with tetanus toxoid universal CD4+T cell epitope P2 introduced into the P[8] and P[6] VP8* construct. 
Wen et al. teaches that the tetanus toxoid universal CD4+T cell epitope P2-P[8]ΔVP8* vaccine and P2-P[6]ΔVP8* vaccine elicited significantly higher geometric mean homologous neutralizing antibody titers than the vaccines without P2 tetanus toxoid universal CD4+T cell helper epitope in intramuscularly immunized guinea pigs (see Abstract, paragraph 2.6 Immunization and challenge of Gn pigs and 2.7 and Results).
Wen et al. do not teach rotavirus mRNA encapsulated in liposomes.
Kallen et al. teach rotavirus mRNA encapsulated in liposomes (see page 2263, 2264) and self-adjuvanted highly expression enhanced RNActive modified rotavirus RNA (page 2264-2268). 
It would have been prima facie obvious to provide Wen’s vaccine in form of Kellen’s mRNA encoding a protein comprising at least 100 amino acids from VP8* cleavage product P[4] and P[6] serotype, because Kallen teaches that mRNA based vaccines can be produced in a highly flexible and versatile process and induce strong balanced protective Th1 and Th2 and B-cell responses against lethal challenges with a variety of influenza strains in preclinical models (see Abstract and Discussion). 
Thus the present claims would have been prima facie obvious at the time of the present invention. 
Claims 85-88 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over further in view Wen et al. (Vaccine, July 2014, Vol. 32, p. 4420-4427) in view of Kallen et al. (Human Vaccines and Immunotherapeutics, p. 2263-2276 in IDS on 7/22/2020), as applied to claim 97 and further in view of D’Aoust et al. (WO2013/166609).
Wen et al. and Kallen et al. teach the claimed invention as discussed above. 
Wen et al. and Kallen et al. do not teach signal peptide (present claim 85). Jiang et al. do not teach epitope mutated to delete one glycosylation site (present claim 86). Jiang et al. do not teach transmembrane domain (present claim 87) increasing the G/C content or the mRNA molecule complexed with a polymeric carrier (present claims 87-88 and 91-92).
D’Aoust et al. teach rotavirus vaccine comprising signal peptide derived from murine mAb24 heavy chain (see Figure 3 and Figure description on page 14, paragraphs [00165-00166] and claims 1-41). 
D’Aoust et al. teach rotavirus vaccine comprising VP7 protein comprising a modified glycosylation pattern (see page 45 paragraphs [00189-00190]). 
D’Aoust et al. teach rotavirus vaccine comprising transmembrane domain fused with the catalytic domain (see paragraph [00190]).
D’Aoust et l. teach mRNA further comprising a peptide enabling VLP formation derived from Cowpea Mosaic Virus (see claims 10-11).
D’Aoust teaches increased G/C content of the coding region (see Example 2 and paragraph [00237-00239] and page 66 and claim 7). 
It would have been prima facie obvious to provide Wen’s and Kallen’s liposome-encapsulated mRNA rotavirus vaccine comprising D’Aoust’s signal peptide derived from murine mAb24 heavy chain and/or D’ Aoust’s modified glycosylation pattern because D’Aoust teaches 
It would have been prima facie obvious to provide Wen’s and Kallen’s liposome-encapsulated mRNA rotavirus vaccine comprising D’Aoust’s peptide enabling VLP formation derived from Cowpea Mosaic Virus or another virus recited in present claim 88, and to increase G/C content of the coding region and the modified glycosylation pattern since D’Aoust teach all those elements of importance in developing rotavirus vaccine.
Thus the present claims would have been prima facie obvious at the time of the present invention. 
Claims 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over further in view Wen et al. (Vaccine, July 2014, Vol. 32, p. 4420-4427) in view of Kallen et al. (Human Vaccines and Immunotherapeutics, p. 2263-2276 in IDS on 7/22/2020), as applied to claim 97 and further in view of de Fougeroles et al. (US Application Publication 20130156849).
Wen et al. and Kallen et al. teach the claimed invention as discussed above. 
Wen et al. and Kallen et al. do not teach poly(A) region of about 25 to about 400 nucleotides, 5’ cap CAP1 structure. 
de Fougeroles et al. teaches vaccines comprising modified mRNA encoding the polypeptide of interest encapsulated in nanoparticles, poly(lactic-co-glycolic acid) (PLGA) microspheres, lipidoid, lipoplex, and liposomes (see claims 1-43).
de Fougeroles et al. teaches mRNA comprising poly(A) region of 160 nucleotides (see paragraphs [0029-0033], [0922], [1196], claims 42-43 and Examples 60 and 61).
de Fougeroles et al. teaches mRNA comprising 5’ CAP1 structure (see paragraphs [0029-0033] and claims 42-43). de Fougeroles et al. teaches that the 5' cap structure of an mRNA is involved in nuclear export, increasing mRNA stability and binds the mRNA Cap Binding Protein (CBP), which is responsible for mRNA stability in the cell and translation competency through the association of CBP with poly(A) binding protein to form the mature cyclic mRNA species. The cap further assists the removal of 5' proximal introns removal during mRNA splicing (see paragraph [0076]).
It would have been prima facie obvious to provide Wen’s and Kallen’s liposome-encapsulated mRNA rotavirus vaccine comprising de Fougeroles et al. 5’ CAP1 because de Fougeroles et al. teaches that the 5' cap structure of an mRNA is involved in nuclear export, increasing mRNA stability and binds the mRNA Cap Binding Protein (CBP), which is responsible for mRNA stability in the cell and translation competency through the association of CBP with poly(A) binding protein to form the mature cyclic mRNA species (see paragraph [0076]).
It would have been prima facie obvious to provide Wen’s and Kallen’s liposome-encapsulated mRNA rotavirus vaccine comprising de Fougeroles et al. poly(A) region of 160 nucleotides because de Fougeroles et al. teach that the polyA-G quartet results in protein 
Thus the present claims would have been prima facie obvious at the time of the present invention. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648